Exhibit 10.1

 

CROSSTEX ENERGY SERVICES, L.P.

 

SEVERANCE PAY PLAN

 

 

PLAN DOCUMENT

 

--------------------------------------------------------------------------------


 

CROSSTEX ENERGY SERVICES, L.P. SEVERANCE PAY PLAN

 

PLAN DOCUMENT

 

General Plan Information

 

Name of Plan:

 

CROSSTEX ENERGY SERVICES, L.P. Severance Pay Plan (the “Plan”)

 

 

 

Type of Plan:

 

Severance Pay Plan

 

 

 

Plan Sponsor:

 

CROSSTEX ENERGY SERVICES, L.P. (the “Company”)

 

 

 

Plan Administrator

 

The General Counsel of the Company

 

 

 

Plan Year:

 

The period beginning July 1, 2011 and ending on December 31, 2011, and each
calendar year thereafter.

 

 

 

Effective Date

 

July 1, 2011

 

--------------------------------------------------------------------------------


 

ELIGIBILITY FOR SEVERANCE BENEFITS

 

To receive Severance Benefits under the Plan, a person must be an Eligible
Employee who incurs a Qualifying Termination of Employment.

 

A person is an “Eligible Employee” if he or she is an employee of the Company
and the Compensation Committee of the Board of Directors of Crosstex Energy GP,
LLC (the “Board”) designates him or her as an Eligible Employee.

 

An Eligible Employee will incur a “Qualifying Termination of Employment” if
(i) he or she terminates employment with the Company for Good Reason, or (ii) he
or she is terminated by the Company for a reason other than for Cause.

 

For purposes of this Plan:

 

(1)                                  “Cause” means any one or more of the
following: (i) a violation by the Eligible Employee of the Company’s Code of
Business Conduct and Ethics or any trading or other policy applicable to
employees of the Company (which may include, but is not limited to, matters
specifically mentioned below in the definition of Cause); (ii) gross negligence
or serious or repeated incidents of misconduct by the Eligible Employee; (iii) a
failure by the Eligible Employee to perform the duties assigned to him or her
that continues following notice from the Company to the Eligible Employee of
such failure; (iv) the Eligible Employee is formally charged or indicted or
convicted of any felony or a misdemeanor involving moral turpitude; (v) the
Eligible Employee engaged in acts or omissions constituting dishonesty, breach
of fiduciary obligation, or intentional wrongdoing or misfeasance; or (vi) the
Eligible Employee has acted intentionally or in bad faith in a manner that
results or could be reasonably expected to result in a material detriment to the
assets, business, prospects or reputation of the Company.

 

(2)                                  “Good Reason” means any one or more of the
following: (i) a reduction in the Eligible Employee’s base annual salary; (ii) a
materially adverse change in the Eligible Employee’s authority, duties or
responsibilities; or (iii) the Company requires that the Eligible Employee move
his principal place of employment to a location that is 30 or more miles from
his or her current principal place of employment and the new location is farther
from his or her primary residence.  An event is not “Good Reason” unless (a) the
Eligible Employee gives the Company written notice of the event within 30 days
of the occurrence of the event, (b) the Company fails to remedy the event within
30 days following its receipt of the notice and (c) the Eligible Employee
terminates his or her employment with the Company within 60 days following the
Company’s receipt of written notice.

 

SEVERANCE BENEFITS

 

Within 30 days after a Qualifying Termination of Employment and the satisfaction
of any conditions to the payment of a Severance Benefit as described below (the
“Payment Date”), the Company will pay the Eligible Employee a one-time lump sum
payment equal to: (i) the Eligible Employee’s then-current base annual salary;
plus (ii) any bonus for any calendar year ending before the Eligible Employee’s
termination date that has not been paid as of the Eligible Employee’s
termination date, calculated in accordance with the terms of the applicable
bonus

 

1

--------------------------------------------------------------------------------


 

plan in effect during that year; plus (iii) an amount equal to the cost to the
Eligible Employee under COBRA to extend his or her then-current medical
insurance benefits (i.e., the health, dental and/or vision benefits as elected
by the Eligible Employee under the Crosstex Energy Services, L.P. Health Plan as
of the time of such Qualifying Termination of Employment) for 12 months
following the effective date of termination (the “Severance Benefit”).  In
addition, the Eligible Employee will be eligible to receive a pro-rata portion
of his or her bonus for the year of termination, calculated in accordance with
the terms of the applicable bonus plan in effect for that year.  The amount
payable, if any, will equal the bonus amount that would have otherwise been
awarded to the Eligible Employee under the plan, multiplied by a fraction, the
numerator of which is the number of days from January 1 of the current year
through the termination date (inclusive), divided by the number of days in that
year.  The bonus amount, if payable, will be paid to the Eligible Employee at
the time that bonuses are paid by the Company to other employees in the plan.

 

The Severance Benefit will be in addition to any accrued and unpaid compensation
due to the Eligible Employee as of his or her termination date, which may
include base salary, and pay for accrued and unused vacation (in accordance with
the benefit policies then in effect).  However, the amount of any Severance
Benefit awarded to the Eligible Employee will be reduced by the full amount of
any other severance-related payment required to be paid to him or her by the
Company under a separate agreement or by Federal or State law.

 

The Severance Benefit paid to the Eligible Employee will be subject to
withholding of applicable taxes and reported on Form W-2 or other applicable
forms.

 

CONDITIONS TO PAYMENT OF SEVERANCE BENEFITS

 

As a condition of obtaining the Severance Benefit under this Plan, the Eligible
Employee will be required to execute and not revoke a general release of claims
against the Company, confirmation of confidentiality and agreement not to
solicit Company’s employees, on such form as acceptable to the Company in its
sole discretion, within the 30-day period after his or her Qualifying
Termination of Employment.

 

BENEFIT CLAIMS PROCEDURE

 

Claim for Severance Benefits

 

If for any reason the Eligible Employee does not receive the Severance Benefit
expected under the Plan, the Eligible Employee may file a claim with the Plan
Administrator within 45 days after the Payment Date (or if no Severance Benefit
is paid to the Eligible Employee, within 45 days after the period during which
such Severance Benefit would otherwise have been payable).

 

Within 60 days after the receipt of the Eligible Employee’s claim, the Plan
Administrator will provide the Eligible Employee with written notice of its
decision on the claim.  If the Eligible Employee’s claim is wholly or partially
denied, the written notice of the Plan Administrator’s decision will inform the
Eligible Employee of:

 

2

--------------------------------------------------------------------------------


 

·                                          the specific reasons for the denial;

 

·                                          the specific provisions of the Plan
upon which the denial is based;

 

·                                          any additional material or
information necessary to perfect the claim and reasons why such material or
information is necessary; and

 

·                                          the right to appeal the denial and
the procedure for filing an appeal including the Eligible Employee’s right to
file a claim under section 502(a) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) if the claim is denied on appeal.

 

If written notice of the Plan Administrator’s decision regarding the claim is
not given to the Eligible Employee within this 60-day period, his or her claim
will be deemed denied.

 

Appeal of Denial of Severance Benefits

 

The Eligible Employee may appeal a denial of the claim within the 60-day period
after he or she receives written notice that all or a portion of the claim has
been denied (or if the claim is deemed denied due to a failure to receive notice
of the Plan Administrator’s decision) by filing a written appeal with the Plan
Administrator.  In connection with the Eligible Employee’s appeal, he or she may
submit written comments, documents, records or other information relating to the
claim for benefits.  In addition, the Eligible Employee will be provided, upon
request and free of charge, reasonable access to and copies of all documents,
records and other information relevant to the claim for benefits.

 

In reviewing the Eligible Employee’s appeal, the Plan Administrator will take
into account all comments, documents, records and other information submitted by
the Eligible Employee relating to the claim without regard to whether other such
information was considered in the initial denial of the claim.  In addition, in
reviewing the claim, the Plan Administrator will not give deference to the
initial denial of the claim.

 

The Plan Administrator will provide the Eligible Employee with written notice of
its decision regarding the claim on appeal within 60 days after its receipt of
such appeal.  If the Eligible Employee’s claim on appeal is wholly or partially
denied, the Plan Administrator will provide written notice of its decision to
the Eligible Employee informing him or her of:

 

·                                          the specific reasons for the denial;

 

·                                          the specific provisions of the Plan
upon which the denial is based;

 

·                                          a statement that the Eligible
Employee is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records and other information relevant to
the claim for benefits; and

 

·                                          a statement describing the Eligible
Employee’s right to bring suit under section 502(a) of ERISA (subject to the
time limit noted below).

 

3

--------------------------------------------------------------------------------


 

If written notice of the Plan Administrator’s decision regarding the claim on
appeal is not given to the Eligible Employee within this 60-day period, his or
her claim on appeal will be deemed denied.  Except as may be otherwise required
by law, the decision of the Plan Administrator regarding the Eligible Employee’s
claim on appeal will be binding on all parties.

 

Exhaustion of Claims Procedure Required

 

Completion of the claims procedure described above is a condition precedent to
commencing any legal or equitable action regarding a claim for Severance
Benefits under the Plan.  No claim legal or equitable action regarding a claim
for Severance Benefits under the Plan, including an action under section
502(a) of ERISA, may be filed in any court of law more than one year following
the denial or deemed denial of the Eligible Employee’s appeal.

 

AMENDMENT AND TERMINATION

 

The Company retains the complete authority, in its sole discretion, to modify,
amend or terminate the Plan at any time.  However, the Plan may not be modified
or amended, and an Eligible Employee may not be removed from the Plan, for one
year following a “Change of Control” as defined below.

 

“Change of Control” means any one or more of the following: (i) the acquisition
of more than 50% of the currently issued and outstanding equity securities of
Crosstex Energy, Inc. by a person or group of persons acting together in one
transaction or a series of transactions and the individuals who constitute the
Board immediately prior to such acquisition cease to constitute at least a
majority of the Board within 6 months of that acquisition; or (ii) all or
substantially all of the assets of Crosstex Energy, L.P. have been sold,
transferred or are otherwise owned by an entity (including Crosstex Energy,
L.P.) that is not directly or indirectly controlled or governed by Crosstex
Energy, Inc.

 

ADMINISTRATION

 

The overall administration of the Plan will be the responsibility of the Plan
Administrator.  The Plan Administrator will have sole and absolute discretion
regarding the exercise of its powers and duties under the Plan.  In order to
effectuate the purposes of the Plan, the Plan Administrator will have the
following powers and duties:

 

(i)

 

To review and render decisions respecting a denial of a claim for benefits under
the Plan;

 

 

 

(ii)

 

To interpret and construe the Plan and to make equitable adjustments for any
mistakes or errors made in the administration of the Plan; and

 

 

 

(iii)

 

To determine and resolve, in its sole and absolute discretion, all questions
relating to the administration of the Plan.

 

The foregoing list of express powers is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, have such powers as it
may reasonably determine to be necessary or appropriate in the performance of
its powers and duties under the Plan.

 

4

--------------------------------------------------------------------------------


 

PURPOSE

 

Through the Plan, the Company intends to permit the deferral of compensation and
to provide additional benefits to a select group of management or highly
compensated employees of the Company.  Accordingly, it is intended that the Plan
will not constitute a “qualified plan” subject to the limitations of section
401(a) of the Internal Revenue Code of 1986, as amended (the “Code”), nor will
it constitute a “funded plan,” for purposes of such requirements.  In addition,
the Plan is intended to comply with the requirements of section 409A of the Code
or an exemption or exclusion therefrom and will in all respects be administered
in accordance with section 409A of the Code.  It also is intended that the Plan
will qualify as a “pension plan” within the meaning of section 3(2) of ERISA
that is exempt from the participation and vesting requirements of Part 2 of
Title I of ERISA, the funding requirements of Part 3 of Title I of ERISA, and
the fiduciary requirements of Part 4 of Title I of ERISA by reason of the
exclusions afforded plans that are unfunded and maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees.

 

MISCELLANEOUS PROVISIONS

 

Alienation and Assignment of Benefits

 

None of the Severance Benefits payable under the Plan may at any time be
alienated, sold, transferred, assigned, pledged, attached or encumbered in any
way.

 

No Employment Rights Created

 

The Plan does not constitute a contract of employment and participation in the
Plan does not give any person the right to be retained in the employ of the
Company or any related company.

 

Notice

 

All notices and other communications under the Plan must be in writing and given
by hand delivery to the other party or by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

(i)

 

Eligible Employee. For notice to an Eligible Employee:

 

 

 

 

 

At the most recent address on file at the Company.

 

 

 

(ii)

 

Company or Plan Administrator: For notice to the Company or Plan Administrator:

 

 

 

 

 

CROSSTEX ENERGY SERVICES, L.P.

 

 

2501 Cedar Springs Suite 100

 

 

Dallas, TX 75201-7684

 

5

--------------------------------------------------------------------------------


 

Notice to the Company or Plan Administrator should be directed to the attention
of the General Counsel.

 

Provisions Binding

 

All of the provisions of the Plan will be binding upon the Company and any
successor to the Company.  Likewise, the provisions of the Plan will be binding
upon all persons who will be entitled to any benefit hereunder, their heirs and
personal representatives.

 

Governing Law

 

Except to the extent pre-empted by ERISA or other applicable Federal law, the
Plan will be governed by and construed in accordance with the laws of the State
of Texas, without reference to principles of conflict of laws.

 

6

--------------------------------------------------------------------------------